DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17324341 on April 20, 2022. Please note claims 1-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 20160282989 A1) in view of Han et al. (US 20180024673 A1).

Regarding claim 1 (Currently Amended), Hirakata discloses: A touch display device (Fig. 1, Abstract discloses touch panel display device) discloses, comprising: 
3a substrate (Fig. 1, [0047], substrate 21); 
4a touch grid disposed on the substrate (Figs. 1. Figs. 2, [0074], discloses touch sensor 22 having mesh electrodes formed over the substrate. Examiner reads the touch electrodes extending along x-direction as a touch grid), and comprising: 
5a plurality of conductive structures (Figs, 2, electrodes 24); and 
6at least one bridge structure connected to at least two of the plurality of 7conductive structures (Figs. 2, connection/bridge electrode 25); 
8wherein each of the at least two of the plurality of conductive structures has a 9plurality of openings (Figs. 2, [0041], [0045], discloses the conductive layer included in the touch sensor preferably has a plurality of openings).  
Hirakata does not explicitly teach each of the plurality of openings has an arc-shaped end portion.
However, it has been known in the mesh pattern touch electrode in touch panel having different shapes plurality of opening for example circular, rectangular, diamond etc. for alternative design choices. In the same field of endeavor, Han teaches mesh/grid shaped electrodes in touch panel device having each of the plurality of openings has an arc-shaped end portion (Fig. 1, Fig. 4, [0069], discloses the mesh/grid pattern electrodes having each of plurality of opening has an arc-shaped end portion as illustrate in annotated figure 4 below).
Therefore, in view of teachings of Hirakata and Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify shape the plurality openings of touch electrodes in touch display device with each of the plurality of openings has an arc-shaped end portion as taught by Han in order to reduce the cross-sectional area of cross area of touch electrodes (Han, [0069]).


    PNG
    media_image1.png
    452
    620
    media_image1.png
    Greyscale

Annotated Fig. 2B, Hirakata


    PNG
    media_image2.png
    302
    365
    media_image2.png
    Greyscale

Annotated Fig. 4, Han
Regarding claim 12 (Original), Hirakata in view of Han teaches the limitations of parent claim 1. Hirakata further teaches another touch 2grid (Figs. 1. Figs. 2, [0074], discloses touch sensor 22 having mesh electrodes formed over the substrate. Examiner reads the touch electrodes extending along y-direction as another touch grid), wherein the at least one bridge structure overlaps a portion of the another touch grid (Fig. 2, discloses the connection/bridge electrode 25 overlaps the a portion of the another touch grid as illustrated in figure).  

1 Regarding claim 13 (Original), Hirakata in view of Han teaches the limitations of parent claim 1. Hirakata further teaches another touch 2grid, wherein the touch grid and the another touch grid are staggered (see Figs. 2, electrodes extending along X-direction and electrodes extending Y-directions are overlapping in bridge/connection region as shown in figures).  

Regarding claim 14 (Original), Hirakata in view of Han teaches the limitations of parent claim 1. Hirakata further teaches 1another touch 2grid, wherein the touch grid and the another touch grid are electrically isolated from each 3other (Figs. 2, [0050], discloses the insulating layer is provided between the electrode 23 and the electrode 25, and electrically isolated from each other).  

Regarding claim 15 (Original), Hirakata in view of Han teaches the limitations of parent claim 1. Hirakata further teaches 1 another touch 2grid, wherein the touch grid and the another touch grid are separated by a gap (see Fig. 2B, a gap/space is provided between the touch grid and another touch grid as shown in figure).  

Regarding claim 16 (Original), Hirakata in view of Han teaches the limitations of parent claim 1. Hirakata further teaches  1a wire which 2is electrically connected to the touch grid (Figs. 2, [0085], discloses one of the wirings 24a in each of the electrodes 24 is provided with a connection portion which connects the electrode to one adjacent electrode 24).  

Regarding claim 17 (Original), Hirakata in view of Han teaches the limitations of parent claim 6. Hirakata further teaches1 another touch 2grid and another wire which is electrically connected to the another touch grid (see Figs. 2, connection wire/electrodes that connects the another touch grid i. e. electrode 23).  

Regarding claim 18 (Original), Hirakata in view of Han teaches the limitations of parent claim 7. Hirakata further teaches1 wherein the wire and the another wire are staggered (see Fig. 2B, connection/bridge electrode/wiring region between the electrodes).

Response to Arguments

6.	Applicant’s arguments with respect to claims 1-8 as amended have been considered but are moot because the arguments are directed to the amendments only, and the arguments do not apply to the current reference combination including the new reference of Han being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.


Conclusion 
7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693